Per Curiam.—
Though all the formalities and averments of a declaration are not necessary in an affidavit to hold to bail; yet the latter must be sufficiently positive, and afford reasonable certainty, so as to prevent illusive statements, upon which the conclusion may be one way or the other, and yet the deponent not be liable for perjury. In this instance, the allegation that the goods were sold “ by plaintiff to defendant,” is material; because it is difficult to see how the defendant can be responsible to the plaintiff, for goods sold to the d efendant, by any other person than the plaintiff, except by way of guarantee or assumption ; and if it were so, it should be stated.
Rule absolute.a

 Vide McCanles v. Frederickson; Kelly v. Kintzing; Young v. Corder; and Comly v. Goldsmith in this volume.